On Application for Rehearing.
En Banc.
PER CURIAM.
Landowners’ application for rehearing directs attention to our failure to either affirm or overrule the district court’s award to Vermilion Development Company, Inc. of $3,591.00 for depreciation to an uncompleted residence located on Lot 464 (outside the right of way). This oversight is corrected with this per curiam.
We approve this award for the reasons assigned for approval of the trial court’s award of severance damages for lots located north of the Interstate right of way.
The trial court’s award to Vermilion Development Co., Inc. is amended by decreasing the award from $128,141 to $33,-871.00. Judgment is rendered in favor of the State of Louisiana, through the Department of Highways and against Vermilion Development Co., Inc. for the sum of $82,479, together with interest at the rate of 5% per annum from December 28, 1964. All costs of court both at trial and on appeal are taxed to Vermilion Development Co., Inc.
The applications for rehearing by all parties in both State v. Patout and Richard (#3014) and this case are denied.
TATE, J., concurs in this amendment but otherwise dissents from the denial of rehearing.
On Motion to Correct Mathematical Error
En Banc.
PER CURIAM.
The plaintiff-appellant suggests by motion that, in our per curiam opinion of April 23 disposing of the applications for rehearing, we made a mathematical error when we increased our original award by the amount of $3,591.00. It is pointed out that, upon adding this amount to the landowner’s original award, the net award to the landowner should be $32,871.00, not $35,871.00 as set forth in the aforesaid per curiam opinion.
*56 Our Supreme Court has held that an appellate judgment may be amended for purposes of correcting an omission or clerical error obvious on the face of the opinion, even if the motion therefor is made after the delay to apply for rehearing (but providing the judgment has not been sent back to the trial court for execution). State v. F. B. Williams Cypress Co., 132 La. 949, 61 So. 988. Cf. LSA-CCP Art. 1951, Official Comment (d).
Accordingly, it is ordered, adjudged and decreed that the per curiam opinion herein dated April 23, 1970, be and the same is hereby amended to read that “The trial court’s award to Vermilion Development Company, Inc., is amended by decreasing the award from $128,141.00 to $32,871.00.”
Decree amended.